Citation Nr: 1700677	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  10-07 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative arthritis and degenerative disc disease of the lumbar spine, rated as 20 percent disabling prior to November 10, 2011, 40 percent disabling from November 10, 2011 to January 30, 2012, and 20 percent disabling thereafter.  

2.  Entitlement to an initial rating in excess of 10 percent for sciatic radiculopathy of the left lower extremity.  

3.  Entitlement to a higher initial rating for degenerative arthritis and degenerative disc disease of the cervical spine, rated as 20 percent disabling prior to May 13, 2010, 100 percent disabling from May 13, 2010 to July 31, 2012, and 20 percent disabling thereafter.  

4.  Entitlement to a higher initial rating for radiculopathy of the left upper extremity, rated as 10 percent disabling prior to March 25, 2010, 20 percent disabling from March 25, 2010 to May 12, 2010, and noncompensably disabling thereafter.  

5.  Entitlement to a higher initial rating for degenerative arthritis of the right shoulder, rated as 10 percent disabling prior to November 10, 2011, 20 percent disabling from November 10, 2011 to December 21, 2015, and 10 percent disabling thereafter. 

6.  Entitlement to a higher initial rating for degenerative arthritis of the left shoulder, rated as 10 percent disabling prior to November 10, 2011, 20 percent disabling from November 10, 2011 to December 21, 2015, and 10 percent disabling thereafter.  

7.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 







INTRODUCTION

The Veteran served on active duty from September 1982 to September 1993 and from June 1998 to May 2009.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a hearing at the RO in July 2011.  A transcript of the hearing is associated with the record. 

In January 2012, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

The Veteran's service-connected lumbar and cervical spine disabilities contemplate the specific diagnosis of degenerative disc disease and in a December 2015 rating decision, service connection was awarded for secondary radiculopathy of the left upper and left lower extremities.  The criteria for the evaluation of disabilities of the spine provides that associated objective neurological abnormalities are separately rated and are a component of the underlying spinal condition.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5343.  Therefore, the disability ratings assigned to the Veteran's radiculopathy of the left upper and left lower extremities are part of the claims for increased initial ratings for the lumbar and cervical spine and are properly before the Board.  

There has been some question regarding the Veteran's representation in this case.  When the appeal was remanded by the Board in January 2012, the Veteran was represented by the Veterans of Foreign Wars of the United States.  In July 2014, the Veteran executed a VA Form 21-22 ("Appointment of Veterans Service Organization as Claimant's Representative") appointing The American Legion as his new representative.  For two years The American Legion acted as the Veteran's representative, but in July 2016, they submitted a memorandum to the Board indicating it was against their policy to represent a veteran on a case in appellate status when a representative was already appointed.  The Board contacted the Veteran in an August 2016 letter seeking clarification of his current representation; the letter notified the Veteran that the Board would assume the Veteran wanted The American Legion to continue as his representative if no response was received within 30 days.  The Veteran did not respond to the August 2016 letter and The American Legion submitted a written brief on his behalf in November 2016.  The Board therefore finds that The American Legion is currently serving as the Veteran's representative and will proceed with a review of his appeal.  

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD) was perfected and certified to the Board in September 2015.  On his August 2015 substantive appeal, the Veteran requested to appear at a videoconference hearing in support of his claim to reopen service connection.  The Board's review of the record indicates that the RO is still taking action on this issue and the Board will not accept jurisdiction over it at this time.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015); see also 38 C.F.R. § 19.35 (stating that certification of issues on appeal by the agency of original jurisdiction is used for administrative purposes and neither confers nor deprives the Board of jurisdiction over appeals.).  This issue is therefore referred to the RO for appropriate action, to include scheduling the Veteran for the requested videoconference hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to ensure compliance with its duty to assist the Veteran in developing evidence to support his claim and compliance with a recent decision by the Court of Appeals for Veterans Claims (Court).   

First, a remand is necessary to obtain records of VA and private treatment identified by the Veteran, but not currently associated with the claims file.  Clinical records form the Boise VA Medical Center (VAMC) and from the Social Security Administration (SSA) establish that the Veteran receives primary medical care with the 366th Medical Group at the Mountain Home Air Force Base.  These same records also indicate that he receives ongoing treatment at other private facilities, identified as The Pain Center and Intermountain Spine and Orthopaedics.  The claims file contains some records from these non-VA facilities (included in the Veteran's service records and SSA records), but none date after 2012.  Similarly, records of VA treatment dated after November 2015 must be obtained and added to the claims file.  

A remand is also required to conduct additional VA examinations in light of the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if appropriate, with range of motion measurements of an opposite undamaged joint.  The Veteran's spine and shoulders were most recently examined by VA in December 2015; unfortunately, the examination reports do not meet the specifications of Correia.  The examinations contain range of motion testing for what is presumably active motion, but not in passive motion, weight-bearing, and nonweight-bearing.  An additional examination is thus necessary under 38 C.F.R. § 3.159 (c)(4) to ensure compliance with the decision in Correia.  
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete medical records from the Boise VAMC from November 2015 to the present.  

2.  Contact the Veteran and request that he execute proper release forms to authorize VA to obtain medical records from the following facilities:

a)  The 366th Medical Group at the Mountainhome Air Force Base, to include Dr. Elhringer, dating from December 2011 to the present;
b)  The Pain Center, to include Dr. Sandra Thompson, dating from September 2012 to the present; and, 

c)  Intermountain Spine and Orthopaedic dating from June 2010 to the present.  

If proper medical release forms are received, obtain copies of all available treatment records from the facilities above.  Copies of the records must be associated with the claims file.  All efforts to obtain the records must be documented in the claims file.  

3.  After completion of the above, provide the Veteran a VA examination to determine the current severity of his service-connected lumbar and cervical spine disabilities.  The claims file must be made available to and reviewed by the examiner.

The examination must include range of motion studies of the lumbar and cervical spine.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The spine must be tested for pain on both active and passive range of motion with weight bearing and nonweight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The examiner should further address whether there is ankylosis of the lumbar and/or cervical spine.  The examiner should discuss whether the Veteran's disabilities have resulted in doctor-prescribed bed rest; if so, the examiner should address the frequency and duration of such bed rest in the past 12 months.
The examiner should also identify any evidence of neurological disorders, including neurological impairment in the upper and lower extremities due to the service-connected disability.  Any sensory or motor impairment in the extremities due to service-connected disabilities should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.  The Veteran is service-connected for neurological impairment of the left upper and left lower extremities as secondary to his service-connected spine disabilities. 

The complete bases for all medical opinions must be provided.

4.  Provide the Veteran a VA examination to determine the current severity of his service-connected right and left shoulder disabilities.  The claims file must be made available to and reviewed by the examiner.

The examination must include range of motion studies of the right and left upper extremities.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The shoulders must be tested for pain on both active and passive range of motion with weight bearing and nonweight bearing.  See Correia, supra.

The examiner should also determine whether there is ankylosis of either shoulder, or  impairment of either humerus to include fibrous union, nonunion, or loss of head, or impairment of the clavicle or scapula.

The complete bases for all medical opinions must be provided.

5.  Thereafter, readjudicate the claims on appeal.  If the Veteran does not meet the schedular criteria for a grant of TDIU, determine whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 4.16(b), to include whether an extra-schedular rating is warranted based on the collective impact of the Veteran's service-connected conditions.  If the complete benefits sought are not granted, issue a supplemental statement of the case to the Veteran and his representative before returning the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




